Filed 12/04/18                            Case 18-25405                              Doc 34
WX          A
                                                                            L
             -`




SW
 EA
       1                         UNITED STATES BANKRUPTCY COURT
                                                                          EC X2Oio
       2                         EASTERN DISTRICT OF CALIFORNIA [
                                                                UNrMD ES_
       3
       4   In re:                                         Case No. 18-25405-B-7

       5   ALYSSA RENAE BRADFORD,                         DC No. PLC-i

       6
                                   Debtor(s).
       7
       8
                                      NOT FOR PUBLICATION
       9
            MEMORANDUM DECISION REGARDING MOTION FOR SANCTIONS FOR VIOLATION
      10                          OF THE AUTOMATIC STAY

      11
           I.     Introduction
      12
                  The court has before it a Motion for Violation of the
      13
           Automatic Stay by ASAP Motors, Inc., and T. Grant & Associates,
      14
           Inc., filed by debtor Alyssa Renae Bradford. The debtor seeks to
      15
           hold ASAP Motors and T. Grant, and their respective principals,
      16
           in contempt for willfully violating the automatic stay of
      17
           § 362(a) of the Bankruptcy Code in the course of repossessing her
      18
           vehicle. A preliminary hearing was held on October 2, 2018. An
      19
           evidentiary hearing was held on November 19, 2018. Peter
      20
           Cianchetta, Esq., appeared for the debtor. Waitheq aka "Tito"
      21
           Abdelhaq of ASAP Motors, Inc., and Tim Grant of T. Grant and
      22
           Associates, Inc., appeared pro se.
      23
                  Debtor's exhibits were all admitted for their full probative
      24
           value without objection. The court also takes judicial notice of
      25
           the docket in this Chapter 7 case and in the debtor's first
      26
           Chapter 7 case, no. 18-21985. The debtor's first Chapter 7 case
      27
           was filed on April 2, 2018, and dismissed on August 6, 2018. The
      28
Filed 12/04/18                        Case 18-25405                             Doc 34
            'a

       1 debtor filed the petition that commenced this second Chapter 7

       2 case on August 28, 2018.

       3         This memorandum decision constitutes the court's findings of

       41 fact and conclusions of law. See Fed. R. Civ. P. 52(a); Fed. R.
       5 Bankr. P. 7052, 9014(c).

       6

       7   II. Jurisdiction

       8         Federal subject-matter jurisdiction is founded on 28 U.S.C.
       9 § 1334. Enforcement of the automatic stay arises under
      10 I Bankruptcy Code § 362 and is a core proceeding that may be heard

      11 and determined by a bankruptcy judge. See 28 U.S.C. §
      12 157(b) (1) (G). To the extent that this proceeding may ever be

      13 determined to be a matter that cannot be heard and determined of
      14 right by a bankruptcy judge, the parties nevertheless agreed that
      15 it may be heard and determined, by a bankruptcy judge. See 28
      16 U.S.C. § 158(c)(2). Venue is proper. See 28 U.S.C. § 1409.

      17

      18   III. Findings of Fact
      19         Mr. Abdelhaq is an officer and director of ASAP Motors,
      20 Inc., a California corporation. He is the corporation's chief
      21 executive officer, secretary, and chief financial officer. At
      22 one point he was also a member of Legacy Auto Sales, LLC, a

      23 California limited liability corporation.
      24         Mr. Grant is an officer and director of T. Grant and
      25 Associates, a California corporation. He is the corporation's
      26 chief executive officer and chief financial officer.
      27
      28                                  - 2 -
Filed 12/04/18                         Case 18-25405                         Doc 34



                 Sometime in 2017 the debtor purchased a 2016 Chrysler 200

      2 from Mr. Abdelhaq at ASAP Motors. ASAP Motors arranged financing

      3 for the debtor through Top Finance Company, Inc. Terms of
      4 financing included a "one pay recourse" meaning that ASAP Motors
      5 was obligated to repurchase the finance contract if the debtor

      6 missed one payment.

      7          The schedules filed in this Chapter 7 case state that the

      8 debtor's vehicle was sold back to the "dealer" the day before her
      9 first Chapter 7 case was filed on April 2, 2018. The debtor's
     10 schedules also identify a repurchase date of "4/7/2018." The
     11 debtor further testified in her September 18, 2018, declaration
     12 that Top Finance received a $12,342.52 payment on April 6, 2018.
     13 The point is, sometime between April 1, 2018, and April 7, 2018,
     14 ASAP Motors repurchased the finance contract from Top Finance
     15 giving ASAP Motors and Mr. Abdelhaq the right to enforce the
     16 contract and lien on the debtor's vehicle associated with it.
     17          There is no indication what, if anything, ASAP Motors or
     18 Mr. Abdelhaq did to enforce the finance contract and the

     19 associated lien on the debtor's vehicle between early April 2018

     20 (after the finance contract was repurchased) and early August
     21 2018 (when the debtor's first bankruptcy case was dismissed).
     22 ASAP Motors is listed in the schedules filed in the debtor's
     23 first Chapter 7 case; however, the docket does not reflect an
     24 appearance by either ASAP Motors or Mr. Abdelhaq. Mr. Abdelhaq
     25 testified that he was aware of the debtor's first bankruptcy case
     26 and its eventual dismissal. That may explain the absence of any
     27
     28                                    - 3 -
Filed 12/04/18                           Case 18-25405                           Doc 34



       1   I   collection or repossession activity between April and August of

       2 I 2018.

       3            On August 10, 2018, four days after the debtor's first
       4 bankruptcy case was dismissed on August 6, 2018, Mr. Abdelhaq
       5 obtained a California DMV Certificate of Repossession. On or
       6 about August 20, 2018, Mr. Abdelhaq contacted T. Grant to

       7 repossess the debtor's vehicle for ASAP Motors. Mr. Abdelhaq

       8 also retained an individual by the name of Scott Sanders to
       9 locate and repossess the debtor's vehicle on behalf of ASAP
      10 Motors. As Mr. Grant explained, Mr. Sanders was authorized to
      11 repossess vehicles in his individual capacity for up to two car
      12 dealerships at a time without a license. ASAP Motors paid Mr.
      13 Sanders a fee and Mr. Sanders regularly reported his activities

      14 directly to Mr. Abdelhaq.

      15            Having initiated the repossession process following the

      16 dismissal of the debtor's first Chapter 7 case, on August 24,
      17 2018, Mr. Abdelhaq transferred the debtor's vehicle from ASAP
      18 Motors to Legacy in satisfaction of a debt. Mr. Abdelhaq
      19 effectuated that transfer pursuant to the following documents:
      20 (1) a California DMV Vehicle/Vessel Transfer and Reassignment
      21 Form that identifies ASAP Motors as the seller and Legacy as the
      22 buyer of the debtor's vehicle; (2) a California DMV Odometer
      23 Disclosure Form; and (3) a Contract Reassignment Notice which

      24 informed the debtor that Legacy was the new owner of her
      25
      26
      27
      28                                     - 4 -
Filed 12/04/18                           Case 18-25405                             Doc 34



       1 I vehicle.'

       2            The debtor filed the petition that commenced this Chapter 7

       3       case on August 28, 2018, four days after ASAP Motors transferred
       4       her vehicle to Legacy on August 24, 2018. The debtor valued her

       5       vehicle at $10,300.00 in schedules filed with the petition.

       6            Early in the afternoon on August 30, 2018, Mr. Sanders was

       7   I   informed of the debtor's second bankruptcy filing, provided a

       8       case number, was told that the automatic stay was in effect, and

       9       was also told that attempts to repossess the debtor's vehicle
      10       must stop. On August 30, 2018, the debtor was followed to the
      11       point where she had to have someone with her at all times. Mr.
      12       Sanders thereafter stalked and photographed the debtor's house on

      13       September 1, 2018. On September 3, 2018, the debtor believes

      14       that Mr. Sanders posed as a Stockton police officer claiming to

      15       have a warrant that authorized him to search for her vehicle in
      16       her cousin's garage. That same date, Mr. Sanders also reportedly
      17       went to the debtor's sister's house in an effort to search
      18       through her garage as well. And on September 4, 2018, the
      19       debtor's mother was followed on her way to the Modesto bankruptcy
      20       court.

      21

      22
                    1Mr. Abdelhaq disputed his signature on a number of
      23       documents. He also testified that he "never" signs documents as
               "Tito." However, upon cross-examination and questioning by the
      24       court he admitted that he signed the Contract Reassignment Notice
               as "Tito Haq." Mr. Abdelhaq's contradictory testimony is
      25       consistent with his overall lack of credibility. Mr. Abdelhaq's
               blanket assertion that "everything" stated by the debtor, the
      26
               debtor's attorney, and Mr. Grant is a lie also reinforces his
      27       lack of credibility.

      28                                     - 5 -
Filed 12/04/18                        Case 18-25405                             Doc 34



       1         Mr. Sanders eventually located the debtor's vehicle on

       2 September 4, 2018, at which point he called T. Grant and directed

       3 it to repossess the vehicle. T. Grant repossessed the debtor's

       4 vehicle at approximately 7:30 a.m. on September 4, 2018, and

       5 thereafter towed it on a "dolly" - a device that elevates the

       6 vehicle's wheels off the ground - to its secured lot. Mr. Grant
       7 testified that neither he nor anyone at T. Grant were aware of

       8 the debtor's bankruptcy filing when the debtor's vehicle was
       9 repossessed on September 4, 2018. Mr. Grant's testimony on that
      10 point is credible and the court believes it.
      11         At approximately 8:30 p.m. on September 4, 2018, the debtor

      12 learned that her vehicle was repossessed. She received a text
      13 message from Mr. Sanders informing her of the repossession and a
      14 picture of the vehicle on a "dolly" attached to a tow truck. Mr.
      15 Sanders' text message also informed the debtor that she would be
      16 notified where she could retrieve her vehicle and how much she
      17 would have to pay to retrieve it.

      18         When the debtor's vehicle was repossessed, it contained

      19 almost all of her personal belongings. The debtor testified that
      20 she stored her belongings in the vehicle so that they would not
      21 be stolen from the room she rented. Notable among the debtor's
      22 belongings in her vehicle were eleven years of family photographs
      23 the debtor described as "priceless."
      24         Mr. Sanders sent the debtor additional text messages between

      25 September 5-7, 2018. A number of those text messages were

      26 profane, and at least one was racially-charged. Mr. Sanders'
      27
      2811                                - 6 -
Filed 12/04/18                            Case 18-25405                             Doc 34



       1   text messages also threatened to dispose of the debtor's personal

       2   property (including her legal papers), made threatening demands

       3   for the key to the debtor's vehicle, berated the debtor, taunted

       4   the debtor with his purported prowess in his ability to locate
       5   and repossess her vehicle, and confirmed that he was paid by ASAP

       6   Motors.
       7         The debtor's attorney contacted T. Grant at approximately

       8   1:45 p.m. on September 7, 2018, at which time he spoke with an

       9   individual identified only as "Josh." The debtor's attorney
      10   informed "Josh" of the debtor's bankruptcy filing and that T.

      11   Grant was holding the debtor's vehicle.
      12         ASAP Motors and Mr. Abdelhaq took possession of the debtor's

      13   vehicle at approximately 2:45 p.m. on September 7, 2018. In the

      14   course of transferring possession, Mr. Grant, Mr. Abdelhaq, and

      15   another individual by the name of Josh Sampson met in Mr. Grant's

      16   office. During that meeting Mr. Grant informed Mr. Abdelhaq of
      17   the debtor's bankruptcy filing and that he confirmed the filing
      18   through PACER. 2 Mr. Sampson corroborated Mr. Grant's version of

      19   this meeting. 3 Specifically, Mr. Sampson recalled that Mr. Grant
      20   told Mr. Abdelhaq of the debtor's PACER-confirmed bankruptcy and

      21   that ASAP Motors was obligated to return the debtor's vehicle to
      22 Iher to which Mr. Abdelhaq responded:            "[F]uck her, she hasn't
      23

      24        2 Mr. Grant testified that he first became aware of the

           debtor's bankruptcy filing on September 7, 2018. His testimony
      25   is credible and the court believes it.
      26
                 3   Mr. Sampson's testimony was introduced and admitted without
      27   o              in the form of a declaration dated October 5, 2018.

      28                                      - 7 -
Filed 12/04/18                           Case 18-25405                             Doc 34



       1 made any payments I'm not giving her shit back, She       [sic] has no
       2 insurance or current registration . . . this is on me, the bk is

       3 my problem, it's on me." Mr. Abdelhaq admitted that he was
       4 present at this meeting but denied making the quoted statement.
       5 Given Mr. Abdelhaq's lack of credibility, the court believes Mr.
       6 Sampson and not Mr. Abdelhaq.

       7           Sometime after 2:45 p.m. on September 7, 2018, Mr. Grant

       8 called the debtor's attorney. During that call Mr. Grant
       9 confirmed that T. Grant had possession of the debtor's vehicle
      10 from approximately 7:30 a.m. on September 4, 2018, until
      11 approximately 2:45 p.m. on September 7, 2018, when Mr. Abdelhaq

      12 signed a vehicle condition report and ASAP Motors took possession
      13 of the vehicle. Mr. Grant testified that he released the
      14 debtor's vehicle to ASAP Motors and Mr. Abdelhaq because he
      15 believed they were the vehicle's legal owner, he believed that he
      16 could only release a repossessed vehicle to its legal owner
      17 absent the legal owner's consent to release it to another
      18 individual, and he did not have ASAP Motors' or Mr. Abdelhaq's
      19 consent to release to the debtor's vehicle to any other person.
      20 During that call Mr. Grant also offered to make the debtor's
      21 personal property available to her without condition or cost.
      22            The debtor did not regain possession of her vehicle until on
      23 or about October 12, 2018, which is ten days after the court
      24 ordered possession "immediately" restored to the debtor in its

      25   I   oral order of October 2, 2018, and eight days after its written
      26 order of October 4, 2018. Mr. Abdelhaq attributed the delay to

      27
      28                                     - 8 -
Filed 12/04/18                        Case 18-25405                          Doc 34



       1 the time it took ASAP Motors to obtain the vehicle back from

       2 Legacy. Mr. Abdelhaq testified the vehicle was repurchased from

       3 Legacy for $4,200.00.
       4         The debtor's vehicle was not returned to her in the same

       5 condition it was in when it was repossessed. The debtor
       6 testified that before her vehicle was repossessed it was

       7 mechanically sound and operated without incident, whereas after
       8 the vehicle was returned the vehicle shook (and continues to

       9 shake) violently when driven over 45 miles per hour. Several
      10 warning lights (airbag and engine) also now display continuously,
      11 whereas before the vehicle was repossessed those lights did not
      12 come on. And whereas tires exhibited normal wear and tear prior

      13 to repossession, when the debtor's vehicle was returned to her
      14 the tires appeared ripped to the point where the internal
      15 structures of the tire were visible as if the vehicle had been
      16 violently pushed or dragged. There were also food and drink
      17 containers in the vehicle that did not belong to the debtor
      18 suggesting the vehicle had been used or driven after ASAP Motors
      19 and Mr. Abdelhaq took possession of it.
      20
      21   IV. Conclusions of Law

      22         A.   Automatic Stay Violations
      23              1.   Relevant Legal Standard
      24         The filing of a bankruptcy petition creates an automatic
      25 stay. 11 U.S.C. § 362(a) . Acts taken in violation of the
      26 automatic stay are void. Schwartz v. United States (In re
      27
      28                                  - 9 -
Filed 12/04/18                           Case 18-25405                             Doc 34



       1 Schwartz), 954 F.2d 569, 570-72 (9th Cir. 1992) . Consequences
       2 f or violating the automatic stay are contempt and statutory

       3 damages for individuals injured by any willful violation of the

       4 automatic stay. See Havelock v. Taxel (In re Pace), 67 F.3d 187,

       S 191-94 (9th Cir. 1995)

       6           As to statutory damages, any individual victim of a willful

       7 stay violation may recover actual damages, including costs and

       8 attorney's fees, as well as punitive damages:
       9           [Aln individual injured by any willful violation of a
                   stay provided by this section shall recover actual
      10           damages, including costs and attorneys' fees, and, in
                   appropriate circumstances, may recover punitive
      11           damages.

      12 11 U.S.C. § 362(k) (1).
      13           An automatic stay violation is willful if (1) the party knew

      14 of the stay and (2) the party's actions that violated the stay
      15 were intentional. Knupfer v. Lindblade (In re Dyer), 322 F.3d
      16 1178, 1191 (9th Cir. 2003); Goichman v. Bloom (In re Bloom), 875
      17 F.2d 224, 227 (9th Cir. 1989)
      18           The court initially notes that this Chapter 7 case is the

      19 debtor's second bankruptcy case filed within one year after her

      20 first Chapter 7 case was dismissed. There was no motion filed in
      21   I   this case to extend the automatic stay beyond the date that is
      22 thirty days after the petition date. See 11 U.S.C. §
      23 362 (c) (2) (B) . That means the stay expired in its    entirety thirty
      24 days after the date on which the petition was filed. See 11
      25 U.S.C. § 362(c) (3) (A); Reswick v. Reswick (In re Reswick), 446

      26 B.R. 362, 373 (9th Cir. BAP 2011) ; see also Vitalich v. Bank of

      27

      28                                     - 10 -
Filed 12/04/18                              Case 18-25405                              Doc 34



       1 New York Mellon, 569 B.R. 502, 509-10 (N.D. Cal. 2016); Vassallo

       2   1   v. Naiman, 2012 WL 691783,      *2 (E.D. Cal. 2012); United States v.

       3 Weldon, 2011 WL 13247437,          *3 (E.D. Cal. 2011)

       4             Expiration of the automatic stay means that there could be

       5 no further stay violation(s) thirty days after the petition date.
       6 However, that does not mean damages from stay violations that

       7       occurred while the stay was in effect are limited to the same
       8 period. As the court explained in Sundquist v. Bank of America,

       9 N.A., 566 B.R. 563 (Bankr. E.D. Cal. 2017), vacated in part on
      10 other grounds, 580 B.R. 536 (Bankr. E.D. Cal. 2018):

      11             Cognizable effects of a violation of the automatic stay
                     may linger after the formal expiration of the stay.
      12             For example, the stay with respect to an individual
                     debtor expires upon entry of discharge or dismissal of
      13             the case. 11 U.S.C. § 362(c) (2).
      14             Nevertheless, consequences directly attributable to the
                     violation of the stay before its expiration may
      15             continue to be visited upon a debtor for an additional
                     period of time. Snowden v. Check Into Cash of Wash.,
      16             Inc. (In re Snowden), 769 F.3d 651, 659 & 662 (9th Cir.
                     2014)
      17
                     Hence, liability for a stay violation continues at
      18             least until full restitution is actually made or, if
                     after the expiration of the stay, the court orders full
      19             restitution. Snowden, 769 F.3d at 659 & 662 (ambiguous
                     settlement offer does not terminate accrual of
      20             liability for stay violation).
      21       I Sundguist, 566 B.R. at 586.
      22             2.   Parties Charged With Automatic Stay Violations
      23                  a.   T. Grant and Mr. Grant
      24             No evidence was presented that T. Grant or Mr. Grant were

      25 aware of the debtor's bankruptcy filing when T. Grant was

      26 directed to repossess the debtor's vehicle. And based on Mr.
      27
      28                                         - 11 -
Filed 12/04/18                            Case 18-25405                            Doc 34



               Grant's credible testimony, the court concludes that T. Grant and

               Mr. Grant first became aware of the debtor's bankruptcy filing
               sometime after 1:45 p.m. on September 7, 2018. Therefore, T.

               Grant and Mr. Grant will not be held in contempt because they did

               not willfully violate the automatic stay when they repossessed
               the debtor's vehicle on September 4, 2018.

                    Learning of the debtor's bankruptcy filing on September 7,

       8       2018, imposed an affirmative obligation on T. Grant and Mr. Grant

       9       to remedy any stay violation resulting from repossession (and
      10       retention) of the debtor's vehicle such as, for example, by
      11       returning the vehicle to the debtor or her attorney. Dyer, 322
      12       F.3d at 1192; Eskanos & Adler, P.C. v. Leetien, 309 F.3d 1210,

      13       1215 (9th Cir. 2002). They, of course, did not do that.
      14       Instead, aware of the debtor's bankruptcy case, inasmuch as they

      15       informed Mr. Abdelhaq of it, T. Grant and Mr. Grant released the

      16       debtor's vehicle to ASAP Motors and Mr. Abdelhaq. But the
      17       analysis does not end there.
      18            Congress has recognized in a statutory exception that, at
      19       least with respect to certain circumstances involving personal
      20   I   property not applicable here, a violation of the automatic stay
      21
                    4 Although repossession violated the automatic stay, without
      22
               knowledge of the debtor's bankruptcy filing any stay violation is
      23       more in the nature of a so-called "technical" violation. See
               Whatley v. Meyer Wilson, et al. (In re Chandar), 2017 WL 5484315,
      24       *4 (Bankr. E.D. Cal. 2017) (citing cases) . Action taken in
               violation of the automatic stay is nevertheless void, Griffin v.
      25       Wardrobe (In re Wardrobe), 559 F.3d 932, 934 (9th Cir. 2009),
               even if the action is taken without knowledge of a bankruptcy
      26
               case or the stay. Carter v. Barber (In re Carter), 2016 WL
      27       1704719, *4 (9th Cir. BAP 2016)

      28                                      - 12 -
Filed 12/04/18                          Case 18-25405                             Doc 34



       1   is not willful if a party has a good faith belief that it is

       2   entitled to the debtor's property. See 11 U.S.C. § 362(k) (2);

       3   Sundctuist, 566 B.R. at 587 & n.56 (recognizing limited

       4   exception). Under the current state of the law in the Ninth

       5   circuit, a similar good faith belief exception is applicable

       6   here.

       7           Relying on its earlier opinion in Zilog, Inc. v. corning (In

       8   re Zilog) , 450 F.3d 996 (9th Cir. 2006) , the Ninth circuit
       9   recently held in Lorenzen v. Taggart (In re Taggart), 888 F.3d
      10   438 (9th Cir. 2018), that a party's subjective good faith belief

      11   that the discharge injunction is inapplicable to its claim, even
      12   if objectively unreasonable, insulates the entity from liability

      13   for sanctions for civil contempt for violation of the discharge

      14   injunction. 5 Id. At 444. Inasmuch as "the standard for

      15   violations of the automatic stay and the discharge injunction are
      16   similar, the discharge injunction cases are relevant and
      17   persuasive [to automatic stay violations] ." Keller v. New Penn

      18   Financial, LLC (In re Keller), 568 B.R. 118, 123 & n.4 (9th Cir.

      19   BAP 2017) (citing Zilog, 450 F.3d at 1008 n.12) . Indeed, the
      20   bankruptcy appellate panel recently cited Taggart in the stay
      21   violation context for the proposition that "[e]ven an
      22
                5 1n so holding, Taggart significantly discounted Dyer's
      23
           statement that in determining whether a contemnor violated the
      24   automatic stay the focus is not on subjective belief or intent to
           comply. Id. (citing Dyer, 322 F.3d at 1192). Taggart noted that
      25   Dyer did not hold that a creditor's subjective good faith belief
           is irrelevant in the contempt analysis whereas Zilog held that a
      26
           subjective good faith belief is relevant thereby making Zilog
      27   binding and controlling. Id. & n.5.

      28                                    - 13 -
Filed 12/04/18                            Case 18-25405                            Doc 34



       1 unreasonable belief that the stay does not apply to a creditor's
       2 claims would preclude a finding of contempt." Ress Financial

       3 Corp. v. Beaumont 1600, LLC (In re The Preserve, LLC), 2018 WL

       4 4292023, *8 (9th Cir. BAP 2018)

       5            Mr. Grant testified that he released the debtor's vehicle to

       6   I   ASAP Motors and Mr. Abdelhaq because he believed that the

       7 debtor's repossessed vehicle could only be released to its legal

       8 owner unless the legal owner directed otherwise and neither Mr.
       9 Abdelhaq nor ASAP Motors directed otherwise. Mr. Grant's
      10 testimony is not entirely inconsistent with California Business
      11 and Professions Code § 7507.12(b) which states that "[n]o person
      12 other than the legal owner may direct a repossessor to release a

      13 vehicle without legal authority to do so."

      14            Mr. Grant's belief regarding the person to whom a

      15 repossessed vehicle may be released may be somewhat unreasonable
      16 in that the debtor or her attorney could arguably be a person
      17 other than the legal owner with authority under federal
      18   I   bankruptcy law to direct the vehicle's release. But even so, Mr.

      19   I   Grant's unreasonable belief is not fatal so long as it was held

      20 in good faith. And the court is persuaded that it was.

      21            The debtor's attorney spoke with "Josh" when he initially

      22 contacted T. Grant on September 7, 2018, and disclosed the
      23 debtor's bankruptcy case. There is no evidence that "Josh"
      24 informed Mr. Grant that someone purporting to be the debtor's
      25 attorney called about the debtor's vehicle before T. Grant
      26 released the debtor's vehicle to ASAP Motors and Mr. Abdelhaq.

      27
      28                                     - 14 -
Filed 12/04/18                        Case 18-25405                           Doc 34



       1 But even if that could be inferred from Mr. Grant's testimony
       2 that he learned of the debtor's bankruptcy filing on September 7,

       3 2018, or that he confirmed the case on PACER, Mr. Grant would

       41 (and could) not have confirmed the identity of the individual who

       5 called "Josh" until he actually spoke with the debtor's attorney

       6 which was after the debtor's vehicle was released. The point is,
       7 without a clear understanding and confirmation of the identity of

       8 the initial caller earlier in the day, it is plausible that Mr.
       9 Grant in good faith believed that he did not have authorization
      10 from someone with authority other than the vehicle's legal owner

      11 to release the debtor's vehicle to someone other than the legal

      12 owner. Therefore, Mr. Grant and T. Grant will not be held in
      13 contempt because they did not willfully violate the automatic
      14 stay when, on September 7, 2018, they in good faith retained and
      15 then released the debtor's vehicle to Mr. Abdelhaq and ASAP
      16 Motors.
      17         And as for T. Grant's and Mr. Grant's retention of the
      18 debtor's personal property, possession of that personal property

      19 between September 4-7, 2018, was without notice of the debtor's
      20 bankruptcy filing. Again, a technical and not a willful stay
      21 violation. And although it is true that T. Grant remained in
      22 possession of the debtor's personal property after September 7,
      23 2018, Mr. Grant testified that upon learning of the debtor's
      24 bankruptcy case he offered the debtor her personal property

      25 without condition or charge. T. Grant thereafter retained the

      26 debtor's personal property only because it took the debtor two
      27
      28                                  - 15 -
Filed 12/04/18                            Case 18-25405                            Doc 34



       1       weeks to retrieve it. Under those circumstances, T. Grant and

       2       Mr. Grant will not be held in contempt because they did not

       3   I   willfully violate the automatic stay by retaining the debtor's

       4       personal property.

       5                 b.   ASAP Motors and Mr. Abdelhag

       6            ASAP Motors and Mr. Abdelhaq present an entirely different
       7       picture. Neither had an interest in the debtor's vehicle between

       8       August 24, 2018, when ASAP Motors and Mr. Abdelhaq transferred

       9       the vehicle to Legacy in satisfaction of a debt, and on or about
      10       October 12, 2018, when ASAP Motors repurchased the debtor's

      11       vehicle from Legacy for $4,200.00. Without any interest in the
      12       debtor's vehicle (or some other right to enforce the finance
      13       contract and lien associated with it which there is no evidence
      14       of) ASAP Motors and Mr. Abdelhaq had no right (and could not in
      15       good faith believe they had any right) to or to repossess the

      16       debtor's vehicle in satisfaction of a prepetition debt. Yet,

      17       fully aware of the debtor's bankruptcy filing and the automatic
      18       stay, that is precisely what they did through a number of
      19       intentional postpetition actions.
      20            Mr. Abdelhaq retained Mr. Sanders to locate and repossess
      21       the debtor's vehicle for ASAP Motors. That makes Mr. Sanders an
      22   I   agent of ASAP Motors and Mr. Abdelhaq. 6 And since Mr. Sanders is
      23
      24            6 No evidence was presented of any communication between Mr.

               Sanders and Mr. Grant, or anyone at T. Grant, before Mr. Sanders
      25       contacted T. Grant on September 4, 2018. There also is no
               evidence that Mr. Sanders informed T. Grant, or anyone at T.
      26
               Grant, of the debtor's bankruptcy filing when he contacted T.
      27       Grant on September 4, 2018. The testimony was that Mr. Abdelhaq

      28                                     - 16
Filed 12/04/18
           1I
                                          Case 18-25405                             Doc 34



       1        ASAP Motors' and Mr. Abdelhaq's agent, ASAP Motors and Mr.
       2        Abdelhaq may be charged with what Mr. Sanders knew and when he

       3        knew it as well as with what Mr. Sanders did in the course of

       4        locating and then repossessing the debtor's vehicle.

       5             Mr. Sanders (and thence ASAP Motors and Mr. Abdelhaq) knew

       6        on August 30, 2018, that the debtor filed bankruptcy and that the

       7        automatic stay was in effect. ASAP Motors and Mr. Abdelhaq were

       8        again made aware of the debtor's PACER-confirmed bankruptcy

       9        filing when they took possession of the debtor's vehicle on
      10        September 7, 2018. And yet, with knowledge of the debtor's

      11        bankruptcy case and the automatic stay, through Mr. Sanders and
      12        of their own volition, ASAP Motors and Mr. Abdelhaq engaged in
      13        the following intentional acts which the court concludes are

      14        willful violations of the automatic stay:

      15                  attempting to collect a prepetition debt between
                          August 30, 2018, and September 4, 2018, and the
      16                  failure to cease such activity knowing of the
                          automatic stay and despite absence of any interest
      17                  in the debtor's vehicle after August 24, 2018;
      18                  stalking, harassing, intimidating, berating,
                          threatening the debtor and her family members, and
      19                  threatening to destroy and destroying the debtor's
                          personal property and property of the estate;
      20
      21        retained Mr. Sanders to locate and repossess the debtor's vehicle
                on behalf of ASAP Motors, Mr. Sanders was acting as an unlicensed
      22
                individual and not as a repossession agency, and Mr. Sanders
      23        communicated directly (and regularly) with Mr. Abdelhaq about his
                efforts to locate and repossess the debtor's vehicle. The point
      24        is, while T. Grant may be liable for its own tortuous conduct
                related to a repossession (and the court has already found no
      25        such liability here) Mr. Sanders was not T. Grant's or Mr.
                Grant's agent. T. Grant and Mr. Grant were also not ASAP Motor's
      26
                or Mr. Abdelhaq's agent. See e.g., Cal. Business and Professions
      27        Code § 7507.12(a).

      28                                      - 17 -
Filed 12/04/18                        Case 18-25405                             Doc 34



       1              causing the debtor's vehicle to be repossessed on
                      September 4, 2018;
       2
                      taking possession of the debtor's vehicle on
       3              September 7, 2018, retaining possession of the
                      debtor's vehicle, and thereafter transferring the
       4              debtor's vehicle to Legacy.

       5         Alone, each of these actions are sufficient to hold ASAP

       6   Motors and Mr. Abdelhaq, jointly and severally, in contempt for

       7   willfully violating the automatic stay and to assess damages

       8   against each for their willful stay violations. Considered in
       9   their totality (and also considering that they were taken without
      10   any authority due to the absence of any interest in the debtor's
      11   vehicle) these actions exhibit a callous disregard for federal
      12   bankruptcy law and the debtor's rights as a Chapter 7 debtor,

      13   they are actions taken in bad faith, and they are actions that

      14   warrant the imposition of punitive damages. 7
      15         B.   Assessment of Damages for Willful Violations of the
                      Automatic Stay
      16
                 Having concluded that ASAP Motors and Mr. Abdelhaq willfully
      17
           violated the automatic stay of § 362 (a), the court turns to the
      18
           question of § 362(k) (1) damages.
      19
                      1.   Attorney's Fees and Costs
      20
                 Attorney's fees and costs are a mandatory component of a
      21
           § 362(k) (1) actual damages award. The attorney's fees component
      22
           includes those reasonably incurred in prosecuting a damages
      23
      24
                7 Mr. Abdelhaq's profanity-laced tirade in Mr. Grant's office
      25   when he took possession of the debtor's vehicle on September 7,
           2018, is a further indication of a callous disregard for federal
      26
           bankruptcy law and the debtor's rights under the Bankruptcy Code
      27   as a Chapter 7 debtor.

      28                                  - 18 -
Filed 12/04/18                          Case 18-25405                            Doc 34



       1   action for automatic stay violations. America's Servicing Co. v.
       2   Schwartz-Tallard (In re Schwartz-Tallard), 803 F.3d 1095, 1099-
       3   1101 (9th Cir. 2015)
       4         As an element of her actual damages under § 362 (k) (1), the

       5   court will award the debtor all reasonable attorney's fees and

       6   costs incurred from August 28, 2018, through and including a

       7   final determination of the attorney's fees and costs award. The

       8   court will assess the reasonableness of attorney's fees requested
       9   using the "lodestar" method. See Orian v. Asef (In re Orian),
      10   2018 WL 6187784,   *8 (9th Cir. BAP 2018) .   The court will amend

      11   the order entered on this memorandum decision according to its

      12   ultimate award based on its determination of reasonableness of

      13   attorney's fees and costs requested.
      14         Any motion for attorney's fees and costs shall be filed and
      15   served by January 4, 2019, and shall be set for hearing under
      16   Local Bankruptcy Rule 9014-1(f) (1). In order to permit the court
      17   to ascertain the reasonableness of the debtor's attorney's fees
      18   and costs, the following shall apply: (1) time shall be

      19   calculated in tenths of an hour and not quarter hours, Denny Mfg.
      20   Co. v. Drops & Props, Inc. Eyeglasses, 2011 WL 2180358,    *6 (S.D.

      21   Ala. 2011) (finding that billing in .25 hour increments not
      22   reasonable); and (2) time entries shall not be "lumped." In re
      23   Recycling Indus., Inc., 243 B.R. 396, 406 (Bankr. D. Cob. 2000)
      24
                8 under the lodestar method, the court determines the
      25   reasonable amount of fees by multiplying the number of hours
           reasonably spent by the reasonable hourly rate of the
      26
           professional. Law Offices of David A. Boone v. Derham Burk (In
      27   re Eliapo) , 468 F.3d 592, 598 (9th Cir. 2006)

      28                                   - 19 -
Filed 12/04/18                         Case 18-25405                           Doc 34



       1   (noting that lumping is universally disapproved by bankruptcy

       2   courts) .
       3               2.   Emotional Distress Damages
       4         Emotional distress damages are also commonly subject to an

       5   award of actual damages. See e.g., Dawson, 390 F.3d at 1146.
       6   Three elements are required for emotional distress damages: (1)
       7   significant harm; (2) clearly established; and (3) with a causal
       8   connection between the stay violation and the harm (as distinct

       9   from anxiety and pressures of the bankruptcy process). Snowden,
      10   769 F.3d at 656-57; Dawson, 390 F.3d at 1149. As to the first
      11   element, Dawson permits proof of significant harm to be
      12   established by testimony alone and by reference to egregious
      13   conduct and circumstances that make it obvious that a reasonable
      14   person would suffer significant emotional harm. Id. at 1149-50.
      15         Mr. Sanders held the debtor's legal papers and personal
      16   property hostage by threatening to destroy both if the debtor did

      17   not surrender the key to the vehicle. The debtor's personal
      18   belongings included eleven years of family photographs which the
      19   debtor describes as "priceless." Those photographs were in the
      20   debtor's vehicle when it was repossessed - they are now missing.
      21   It is not unreasonable to expect that threats to destroy the
      22
      23
                9 Lumping, or block billing, is a timekeeping practice

      24   whereby multiple services are included in a single, aggregated
           time entry without any breakdown of the time spent on each
      25   activity. See In re Duta, 175 B.R. 41, 46-47 (9th Cir. BAP
           1994). Lumping prevents the court from conducting a
      26
           reasonableness analysis. See Welch v. Metro. Life Ins. Co., 480
      27   F.3d 942, 948 (9th Cir. 2007)

      28                                  - 20 -
Filed 12/04/18                        Case 18-25405                         Doc 34



       1 debtor's personal belonging - coupled with the subsequent

       2 discovery that priceless family photographs are now missing -

       3 would cause the debtor to suffer significant emotional distress.
       4         In an effort to locate the debtor's vehicle, Mr. Sanders
       5 also stalked the debtor to the point where she felt unsafe to

       6 travel alone. It is not unreasonable to expect the debtor to

       7 suffer significant emotional harm and fear arising out of such

       8 II conduct.

       WO        Mr. Sanders also sent the debtor and her close family
      10 members a number of profane, and at least one racially-charged,
      11 text messages in which he taunted, harassed, and berated the
      12 debtor. Several of those text messages are particularly
      13 troubling. For example, when Mr. Sanders was unable to locate
      14 the debtor's vehicle, and then upon his realization that the

      15 debtor had the key to the vehicle, he became agitated and

      16 aggressive to the point where, as noted above, he threatened to
      17 destroy the debtor's belongings. Of greater concern, at least
      18 one of Mr. Sanders' text messages could be read in modern urban
      19 parlance to include a threat of physical violence against - and
      20 harm to - the debtor.
      21         The point is ASAP Motors and Mr. Abdelhaq retained an

      22 individual who exhibited himself through his text messages as an
      23 unstable and emotionally-disturbed individual lacking in good
      24 judgment and likely prone to violence or the use of physical
      25 force in order to make a few dollars repossessing cars. Under
      26 those circumstances, a reasonable person receiving the text
      27
      28                                  - 21 -
Filed 12/04/18                          Case 18-25405                          Doc 34



       1 messages that were sent by Mr. Sanders while acting as an agent
       2 for ASAP Motors and Mr. Abdelhaq would suffer significant
       3 emotional distress. Therefore, the court awards the debtor
       4 $5,000.00 in emotional distress damages.

       5              3.   Lost Property Damages

       6         Actual damages under § 362(k) (1) include both physical and

       7 economic damages. Dawson, 390 F.3d at 1149. Readily
       8 ascertainable damages commonly include the value of personal
       9 property lost, the cost of a replacement vehicle, and lost wages.

      10 Sundciuist, 566 B.R. at 587.
      11         The court initially notes that the debtor testified she
      12 missed at least three job interviews as a result of her vehicle
      13 being repossessed. However, no evidence of the economic value of
      14 those missed interviews was presented. Therefore, the court
      15 awards no economic damages for the debtor's lost employment
      16 opportunities. Nevertheless, damages for the actual loss of

      17 property are warranted in at least two instances.
      18         The debtor offered a list of personal belongings which she

      19 ascertained were missing from her vehicle when she regained
      20 possession of it from ASAP Motors on or about October 12, 2018.
      21 The list was admitted without objection. The list also includes
      22 the debtor's opinion of the value of her missing personal

      23 belongings. The debtor's opinion of value is admissible, Fed. R.
      24 Evid. 701, and in the absence of contrary evidence it is
      25 conclusive. Enewally v. Wash. Mut. Bank (In re Enewally), 368
      26 F.3d 1165, 1173 (9th Cir. 2004). Therefore, the court awards the

      27
      28                                   - 22 -
Filed 12/04/18                        Case 18-25405                             Doc 34



       1 debtor $1,178.00 as actual damages for the personal property the
       2 debtor lost as a result of her vehicle being repossessed.

       3         The court is also persuaded that the debtor's vehicle was

       4 not returned to her in the same condition it was in when it was

       5 repossessed and that the debtor's vehicle was significantly

       6 damaged after ASAP Motors and Mr. Abdelhaq took possession of it
       7 from T. Grant on September 7, 2018. The debtor testified that

       8 her vehicle exhibited no mechanical problems before it was
       9 repossessed whereas it now shakes violently when driven over 45
      10 miles per hour. The debtor also testified that no warning lights

      11 came on before the vehicle was repossessed whereas the vehicle
      12 now displays numerous warning lights. Tires on the vehicle were

      13 also damaged as if the vehicle had been dragged or pulled. In
      14 short, the court is persuaded that the debtor's vehicle is now
      15 mechanically unsound, largely inoperable, and at a very minimum
      16 unsafe to drive in its current post-repossession and retention
      17 condition.
      18         The debtor valued her vehicle at $10,300.00 in her
      19 schedules. Schedules have evidentiary weight. Perfectly Fresh
      20 Farms, Inc. v. U.S. Dep't of Agric., 692 F.3d 960, 969 (9th Cir.
      21 2012). At a minimum, they are signed under penalty of perjury

      22 and are admissible as evidentiary admissions. See Heath v.
      23 American Express Travel Related Services, Inc. (In re Heath), 331
      24 B.R. 424, 431 (9th Cir. BAP 2005)
      25         ASAP Motors repurchased the debtor's vehicle from Legacy for
      26   I $4,200.00 on or about October 21, 2018. The price paid to
      27
      28                                  - 23 -
Filed 12/04/18                        Case 18-25405                            Doc 34



       1 purchase (or in this case repurchase) the vehicle may be viewed
       2 as indicative of its current value. Tyner v. Nicholson (In re

       3 Nicholson) , 435 B.R. 622, 634 (9th dr. BAP 2010) (stating that

       4 11[aln offer to purchase an asset would normally constitute strong

       5 evidence of the asset's value, even if there is only one such

       6 offer.")
       7         Considering the initial scheduled valuation and the current
       8 valuation based on the reacquisition price, the debtor will be
       9 awarded $6,100.00 as the loss in the value of her vehicle
      10 resulting from ASAP Motors' and Mr. Abdelhaq's willful stay
      11 violations. These damages shall be satisfied in one of two ways:

      12 (1) the debtor shall be paid $6,100.00 and the debtor shall
      13 thereafter be permitted to redeem her vehicle for a $4,200.00
      14 payment to ASAP Motors, the lien on the vehicle shall be
      15 released, and the vehicle's title provided to the debtor; or,
      16 alternatively, (2) the debtor may be paid $1,900.00, the
      17 vehicle's title shall be provided to the debtor, and the lien on

      18 the vehicle released.

      19              4.   Punitive Damages
      20         An individual injured by a willful violation of the
      21 automatic stay may, in addition to compensatory damages, be
      22 awarded punitive damages under § 362(k) (1). Section 362(k) (1)
      23 permits an award of punitive damages "in appropriate
      24 circumstances." In the Ninth Circuit, "appropriate
      25 circumstances" for a punitive damages award exist when there is
      26 "some showing of reckless or callous disregard for the law or the

      27
      28                                  - 24 -
Filed 12/04/18                        Case 18-25405                           Doc 34



       1 rights of others." Bloom, 875 F.2d at 228. That standard is met

       2 when there is proof of conduct that is malicious, wanton, or

       3 oppressive, Snowden, 769 F.3d at 657, which, in turn, is met upon
       4 'a showing of bad faith. Sundquist, 566 B.R. at 588. The
       5 bankruptcy court has considerable discretion in granting or
       6 denying punitive damages under § 362(k) (1). Bloom, 875 F.2d at

       7 228. Evidence here supports an award of punitive damages.
       8         Without any apparent authority or right to do so because

       9 they lacked any interest in the debtor's vehicle after August 24,
      10 2018, and with knowledge of the debtor's bankruptcy filing and

      11 the automatic stay, ASAP Motors and Mr. Abdelhaq retained a

      12 questionable individual who stalked, threatened, intimidated, and
      13 berated the debtor in their joint efforts to locate and repossess
      14 the debtor's vehicle. When informed of the debtor's PACER-
      15 confirmed bankruptcy case and that ASAP Motors had an obligation

      16 to return the debtor's vehicle to her because of her bankruptcy

      17 filing, Mr. Abdelhaq clearly (and profanely) stated in no
      18 uncertain terms that he did not care, that he had no intention of
      19 complying with federal bankruptcy law, and that any consequences
      20 of ASAP Motors' repossession and retention of the debtor's
      21 vehicle were on him. ASAP Motors and Mr. Abdelhaq will now bear
      22 those consequences.
      23         ASAP Motors and Mr. Abdelhaq exhibited a callous disregard

      24 for federal law in general, the automatic stay in particular, and

      25 the debtor's rights under the Bankruptcy Code as a Chapter 7
      26 debtor. Bloom, 875 F.2d at 228. Moreover, by proceeding in the
      27
      28                                  - 25 -
Filed 12/04/18                         Case 18-25405                            Doc 34



       1 absence of authority, ASAP Motors and Mr. Abdelhaq acted in bad

       2 faith. Snowden, 769 F.3d at 657; Sundquist, 566 B.R. at 588.
       3 Therefore, the court concludes that punitive damages are
       4 warranted and appropriate in this case and awards the debtor

       5 punitive damages in the amount of $15,000.00.

       6

       7   V.    Conclusion

       8         Based on the foregoing, the court concludes that ASAP Motors
       9 and Mr. Abdelhaq, jointly and severally, shall be held in
     10 contempt for their willful violations of the automatic stay and
     11 f or those willful violations are liable to, and therefore shall
     12 pay, the debtor actual and punitive damages under § 362(k) (1) of
     13 the Bankruptcy Code. A preliminary determination of those
     14 damages is $27,278.00.      This preliminary determination is subject

     15 to further amendment and adjustment based upon a subsequent
     16 determination of the reasonable attorney's fees and costs that
     17 the debtor incurred from August 28, 2018, through and including a

     18 final award remedying all of the aforementioned stay violations
     19 at the conclusion of the attorney's fees and costs proceeding.
     20          Any motion f or attorney's fees and costs as an element of
     21 actual damages under § 362(k) (1) shall be filed and served by
     22    January 4, 2019, and shall be set for hearing under Local

     23 Bankruptcy Rule 9014-1(f) (1). Failure to timely file and serve
     24 the motion will result in the forfeiture of attorney's fees and
     25 costs as an element of the debtor's damages and damages in the
     26 amount assessed hereinabove shall become final.
     27
     28                                   - 26 -
Filed 12/04/18                         Case 18-25405                     Doc 34



       1         The continued hearing on the debtor's motion set f or
       2 December 4, 2018, at 9:30 a.m. will be vacated.
       3         A separate order will issue.

       4         Dated: December 4, 2018.

       5

       6
                                 UNITED STATES BANKRUPTC 1v JUDGE
       7

       8


      10
      11
      12

      13
      14
      15
      16
      17
      18
      19
      20

      21
      22
      23
      24
      25
      26
      27
      28 11                                 - 27 -
Filed 12/04/18                              Case 18-25405               Doc 34



       1                           INSTRUCTIONS TO CLERK OF COURT
                                            SERVICE LIST
       2
                The Clerk of Court is instructed to send the attached
       3   document, via the BNC, to the following parties:

       4   Peter L. Cianchetta
           8788 Elk Grove Blvd. Ste. 2A
       5   Elk Grove CA 95624
       6
           ASAP Motors, Inc.
       7   Watheq Abdelhaq, CEO
           4808 Edna Court
       8   Salida, CA 95368

       9   T. Grant & Associates
           Tim Grant, CEO
      10   437 N. Pebble Beach Court
           Valley Springs, CA 95252
      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
